Title: To Thomas Jefferson from Tench Coxe, [before 7 December 1801]
From: Coxe, Tench
To: Jefferson, Thomas


          
            [before 7 Dec. 1801]
          
          British private Vessels.
          The important and curious document, in this inclosure, appears to be well adapted to the use of the government of the U.S. It exhibits the whole of the private British Shipping owned in Great Britain, proper, & Ireland, exclusively of the Colonies, in August 1801. also their actual employment or situation. There are 124 pages at about 80 on a page giving 9920 Vessels. They are supposed to average more than 200 Tons, which will give about two Millions of Tons of actual shipping, defended by a navy as in the last 15 pages, and expenditures, from 14 to 18 millions Sterling ⅌ Annum.
          The opportunities of Commerce may be collected by a clerkship that should digest, columnwise, all in the different trades aggregately, and perhaps it might be worth the money.
          There can be no doubt, that Great Britain will struggle hard to maintain herself in the trades, which have employed this vast body of shipping: and no hint more important is given by this Document than the inducements she has to maintain her navigation system. Her duties must give her much of the carriage from this country of our own produce. A British Ship has lately been taken up in Philada. to carry our cotton to England by a friend of mine, who owns ten vessels of the U.S. The sole reason is the British duty on Cotton in our ships of about 75 pence Sterling, I think, ⅌ 100 ℔s. A vessel, in peace, laden with pot & pearl ashes, bees wax, pig iron, indigo, and tobacco as far as one half or two thirds could carry cotton in and on her at that rate ⅌ 100 ℔s.
          The conflicts with foreigners in consequence of a navigation system, the possible effects of our navigation system on some articles of our produce, the necessity for navy, which a great Tonne. produces, the discontents of the merchants, if navigation shall not be encouraged, the discontents of some of the states under such circumstances, the injuries to our navigation & insults to our flag, if we should have no navy, and many other relative circumstances demand consideration in adopting our line of conduct. Are we to pursue additions to our present System,—or are we to repeal it and adopt a navigation system uniform, consistent & de novo—or are we to decline a navigation system by the repeal of all regulations of that nature, only leaving our present system, merely, in operation? These are Momentous objects for our government in all its parts.
        